DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 46 are currently pending.
The abstract submitted on 07/27/2020 is accepted.
The oath submitted on 03/26/2021 is accepted.
The drawings submitted on 07/27/2020 are accepted.
The IDS submitted on 02/16/2021 has been considered.
Foreign priority to Greece 20190100374 is noted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 3, 5 – 15, 17 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Koziol et al. (US 20210076240 A1) in view of Munier et al. (US 20210410097 A1)

Regarding claim 1, Koziol et al. discloses a method (Koziol et al., FIG. 4) for supporting location of a user equipment (UE) (Koziol et al., FIG. 2, UE 200) performed by a base station (Koziol et al., FIG. 1, gNB 106) in a wireless network (Koziol et al., FIG. 1, wireless communication system 100; [0056] upon instruction from a base station, a user device may be configured to conduct requested measurements of the surrounding cells, where the instructions may include a measurement object), comprising: 
determining to configure the UE with a measurement gap (Koziol et al., [0059] the measurement configuration principles in New Radio (NR) include Bandwidth parts (BWPs) and beam level measurements (SS blocks and/or CSI-RS resources), which are used to derive cell level quality of the serving cell and its neighbouring cells in relation to [0074] an additional rule may be applied for handling BWPs associated with the non-primary cells) for intra-frequency measurements outside a bandwidth part of the UE (Koziol et al., [0064] serving cell measurements may be performed on defining SS block, which may be outside UE's active BWP and necessitate use of measurements gaps in accordance with [0074] a first option is to perform measurements at the frequencies indicated in the configuration information even if these frequencies fall outside the active BWPs); 
configuring the measurement gap for the UE (Koziol et al., [0077] the first parameter and/or the second parameter may be included in RRC signalling related to measurement configuration information that is sent from the base station to the device); and 
sending a message to the UE, the message comprising an indication of the measurement gap configured for the UE (Koziol et al., [0077] the first parameter and/or the second parameter may be included in the measurement object of the measurement configuration information that is sent from the base station to the device).
Koziol et al., discloses in [0056] that the measurement object may be measured and reported on a cell level and/or beam level identified by a channel state information reference signal (CSI-RS) resource identifier or via SS block timing index; however, et al. does not expressly disclose a (CSI-RS) measurement resource for positioning.
Munier et al., for example from an analogous field of (Munier et al., [0045] providing signaling to allow for accurate measurements of NR reference signals for positioning such as Time of Arrival (TOA) and Reference Signal Time Difference (RSTD), and to configure wireless devices to perform such measurements) endeavor discloses a (CSI-RS) measurement resource for positioning (Munier et al., [0056] the wireless device receives the configuration message, and is able to perform positioning measurements on CSI-RS transmissions by the one or more radio network nodes, based on the respective CSI-RS configurations).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a (CSI-RS) measurement resource for positioning as taught by Munier et al. with the system of Koziol et al. in order for the UE to determine its location or geographical position (Munier et al., [0112]).

Regarding claim 2, 14, Koziol et al. - Munier et al. disclose determining that the bandwidth part of the UE is less than a total bandwidth of downlink positioning signals transmitted by one or more base stations in the wireless network (Koziol et al., [0047] there may be at most one DL active BWP and at most one active UL BWP at any given time for a given serving cell for a device, one BWP is less than a total bandwidth).

et al. - Munier et al. disclose determining that a first group of downlink positioning signals transmitted by one or more base stations in the wireless network that are in the bandwidth part of the UE has a different numerology (Munier et al., [0136] UE capability may comprise CSI-RS based measurements based on a certain numerology, same or different numerology of SSB of the same cell) than a second group of downlink positioning signals transmitted by the one or more base stations (Munier et al., [0102] the number of consecutive subframes can be N1 for BW1 with density1 (N1=2, BW1=96 PRBs, density1=density level 3) and N2 for BW2 with density2 (N1=6, BW1=48 PRBs, density1=density level 3) for Es/lot>=−3 dB) and 
that the first group of downlink positioning signals has a bandwidth that is less than a bandwidth of the second group of downlink positioning signals (Munier et al., [see table 4 CSI-RS-Info field descriptions] when subcarrier Spacing CSI-RS is set to 15 kHZ, the maximum offset values for periodicities ms4/ms5/ms10/ms20/ms40 are 3/4/9/19/39 slots and when subcarrier Spacing CSI-RS is set to 30 kHZ, the maximum offset values for periodicities ms4/ms5/ms10/ms20/ms40 are 7/9/19/39/79 slots).  The motivation is the same as in claim 1.

Regarding claim 5, 17, Koziol et al. - Munier et al. disclose determining that a number of resource blocks for the bandwidth part of the UE (Munier et al., [0108] where the wireless device is scheduled for downlink data reception via PDSCH in a slot where it has also been configured with a reference signal for positioning, the wireless device rate matches around the resource elements used by the reference signal for positioning) is less than a minimum number of resource blocks required by the UE for intra-frequency positioning measurements (Munier et al., [0134] UE capability may comprise CSI-RS based measurements based on minimum UE requirements for such measurements as minimum bandwidth and/or minimum density, minimum number of consecutive slots or subframes, periodicity below a threshold, lowest Es/lot).  The motivation is the same as in claim 1.

Regarding claim 6, 18, Koziol et al. - Munier et al. disclose determining that the bandwidth part of the UE is less than a minimum fraction of a total bandwidth of downlink positioning signals transmitted by one or more base stations in the wireless network (Koziol et al., [0047] there may be at most one DL active BWP and at most one active UL BWP at any given time for a given serving cell for a device, one BWP is less than a minimum fraction of a total bandwidth).

Regarding claim 7, 19, Koziol et al. - Munier et al. disclose determining that a ratio of the bandwidth part of the UE to the total bandwidth of downlink positioning signals is less than a predetermined threshold (Munier et al., [0327] only a fraction of the TRS bursts can be used for positioning, where energy can be saved by reducing the number of TRS bursts transmitted as soon as there is no connected UE in a cell).

Regarding claim 8, 20, Koziol et al. - Munier et al. disclose determining that a ratio of a number of resource blocks for the bandwidth part of the UE to a number of Munier et al., [0329] for the TRS the number of symbols per time is given by 2*NTRS/TTRS where TTRS is the TRS burst periodicity and NTRS is the burst length which can be one or two slots).  The motivation is the same as in claim 1.

Regarding claim 9, 21, Koziol et al. - Munier et al. disclose determining to configure the UE with the measurement gap is based on a desired positioning accuracy of the UE (Munier et al., [0305] NR positioning signals and procedures should be flexible and configurable to meet different required levels of accuracy, latency etc.).  The motivation is the same as in claim 1.

Regarding claim 10, 22, Koziol et al. - Munier et al. disclose the desired positioning accuracy (Munier et al., [0305] NR positioning signals and procedures should be flexible and configurable to meet different required levels of accuracy, latency etc.) is a function of used bandwidth of downlink positioning signals transmitted by one or more base stations in the wireless network (Munier et al., [0320] the maximum number L of SS-blocks in an SS-block burst is 4 below 3 GHz, 8 from 3 GHz to 6 GHz and 64 above 6 GHz, where the L candidate positions for the SS-blocks within a half frame are fixed given the subcarrier spacing of the SS-block and the frequency band).  The motivation is the same as in claim 1.

et al. - Munier et al. disclose determining that the bandwidth part of the UE is less than a minimum bandwidth of downlink positioning signals transmitted by one or more base stations in the wireless network to produce the desired positioning accuracy of the UE (Munier et al., [0305] NR positioning signals and procedures should be flexible and configurable to meet different required levels of accuracy, in relation to [0331] the transmission of the TRS in multiple beams gives additional information on Angle of Departure (AoD) that can be utilized for positioning purposes).  The motivation is the same as in claim 1.

Regarding claim 12, 24, Koziol et al. - Munier et al. disclose determining that a number of resource blocks for the bandwidth part of the UE is less than a minimum number of resource blocks to produce the desired positioning accuracy of the UE (Munier et al., [0339] if the TRS doesn't give sufficiently good positioning accuracy one could augment the TRS with additional time frequency resources, where the location server would then configure the UE with a number of positioning reference signals transmitted from different cells).  The motivation is the same as in claim 1.

Regarding claim 13, Koziol et al. discloses a base station (Koziol et al., FIG. 1, gNB 106 in relation FIG. 6) in a wireless network capable of supporting location of a user equipment (UE) (Koziol et al., FIG. 2, UE 200), comprising: 
Koziol et al., FIG. 6, input/output interface 640); at least one memory (Koziol et al., FIG. 6, memory 610/650); and 
at least one processor coupled to the external interface and the at least one memory (Koziol et al., FIG. 6, data processing unit 620/630), the at least one processor configured to: 
determine to configure the UE with a measurement gap (Koziol et al., [0059] the measurement configuration principles in New Radio (NR) include Bandwidth parts (BWPs) and beam level measurements (SS blocks and/or CSI-RS resources), which are used to derive cell level quality of the serving cell and its neighbouring cells in relation to [0074] an additional rule may be applied for handling BWPs associated with the non-primary cells) for intra-frequency measurements outside a bandwidth part of the UE (Koziol et al., [0064] serving cell measurements may be performed on defining SS block, which may be outside UE's active BWP and necessitate use of measurements gaps in accordance with [0074] a first option is to perform measurements at the frequencies indicated in the configuration information even if these frequencies fall outside the active BWPs); configure the measurement gap for the UE (Koziol et al., [0077] the first parameter and/or the second parameter may be included in RRC signalling related to measurement configuration information that is sent from the base station to the device); and 
send a message to the UE via the external interface, the message comprising an indication of the measurement gap configured for the UE (Koziol et al., [0077] the first parameter and/or the second parameter may be included in the measurement object of the measurement configuration information that is sent from the base station to the device).
Koziol et al., discloses in [0056] that the measurement object may be measured and reported on a cell level and/or beam level identified by a channel state information reference signal (CSI-RS) resource identifier or via SS block timing index; however, Koziol et al. does not expressly disclose a (CSI-RS) measurement resource for positioning.
Munier et al., for example from an analogous field of (Munier et al., [0045] providing signaling to allow for accurate measurements of NR reference signals for positioning such as Time of Arrival (TOA) and Reference Signal Time Difference (RSTD), and to configure wireless devices to perform such measurements) endeavor discloses a (CSI-RS) measurement resource for positioning (Munier et al., [0056] the wireless device receives the configuration message, and is able to perform positioning measurements on CSI-RS transmissions by the one or more radio network nodes, based on the respective CSI-RS configurations).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a (CSI-RS) measurement resource for positioning as taught by Munier et al. with the system of Koziol et al. in order for the UE to determine its location or geographical position (Munier et al., [0112]).

Claims 4, 16, 25 - 46 are rejected under 35 U.S.C. 103 as being unpatentable over Koziol et al. (US 20210076240 A1) in view of Munier et al. (US 20210410097 A1) and 3GPP TSG-RAN3 Meeting #104 R3-192728, hereinafter Huawei.

Regarding claim 25, Koziol et al. discloses a method (Koziol et al., FIG. 4) for supporting location of a user equipment (UE) performed by the UE (Koziol et al., FIG. 2, UE 200), comprising: 
determining to use a measurement gap (Koziol et al., [0094] the device is configured to determine the frequencies at which measurement is instructed from the measurement configuration information) for intra-frequency measurements outside a bandwidth part of the UE (Koziol et al., [0064] serving cell measurements may be performed on defining SS block, which may be outside UE's active BWP and necessitate use of measurements gaps in accordance with [0074] a first option is to perform measurements at the frequencies indicated in the configuration information even if these frequencies fall outside the active BWPs); and 
receiving a message from the base station assigning the measurement gap for intra- frequency positioning measurements (Koziol et al., [0094] the device is configured to receive measurement configuration information form a base station, where the measurement configuration information may comprise a plurality of measurement objects indicating frequencies and cells for which measurements are to be carried out by the device). 
et al., discloses in [0056] that the measurement object may be measured and reported on a cell level and/or beam level identified by a channel state information reference signal (CSI-RS) resource identifier or via SS block timing index; however, Koziol et al. does not expressly disclose a (CSI-RS) measurement resource for positioning and sending a message to a base station in a wireless network requesting the measurement gap for intra-frequency positioning measurements.
Munier et al., for example from an analogous field of (Munier et al., [0045] providing signaling to allow for accurate measurements of NR reference signals for positioning such as Time of Arrival (TOA) and Reference Signal Time Difference (RSTD), and to configure wireless devices to perform such measurements) endeavor discloses a (CSI-RS) measurement resource for positioning (Munier et al., [0056] the wireless device receives the configuration message, and is able to perform positioning measurements on CSI-RS transmissions by the one or more radio network nodes, based on the respective CSI-RS configurations).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a (CSI-RS) measurement resource for positioning as taught by Munier et al. with the system of Koziol et al. in order for the UE to determine its location or geographical position (Munier et al., [0112]).
Koziol et al. and Munier et al. do not expressly disclose sending a message to a base station in a wireless network requesting the measurement gap for intra-frequency positioning measurements.
Huawei, page 1, section 2.1, In the DL-AoD positioning technique, the UE position is estimated based on multiple angles of departure of DL PRS from gNBs to UE, along with knowledge of the geographical coordinates of the measured gNBs. Unlike DL-TDOA, in which the UE location can be derived from the UE measurements, the measurements in DL-AoD should be combined with the gNB DL information in order to derive AOD and further calculate the UE location at LMF) discloses sending a message to a base station in a wireless network requesting the measurement gap for intra-frequency positioning measurements (Huawei, page 2, step 3; the purpose of the measurement request is to allow the UE to request measurement gap for measuring DL positioning reference signal (PRS) is the frequency or SCS of the PRS is different from the UE’s active DL BWP).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine sending a message to a base station in a wireless network requesting the measurement gap for intra-frequency positioning measurements as taught by Huawei with the combined system of Koziol et al. - Munier et al. in order to achieve NR UE positioning (Huawei, page 2).

Regarding claim 26, 37, Koziol et al. - Munier et al. - Huawei disclose determining that the bandwidth part of the UE is less than a total bandwidth of downlink positioning signals transmitted by one or more base stations in the wireless network  (Koziol et al., [0047] there may be at most one DL active BWP and at most one active UL BWP at any given time for a given serving cell for a device, one BWP is less than a total bandwidth).

Regarding claim 27, 38, Koziol et al. - Munier et al. - Huawei disclose determining that a first group of downlink positioning signals transmitted by one or more base stations in the wireless network that are in the bandwidth part of the UE has a different numerology (Munier et al., [0136] UE capability may comprise CSI-RS based measurements based on a certain numerology (same or different numerology of SSB of the same cell) than a second group of downlink positioning signals transmitted by the one or more base stations (Munier et al., [0102] the number of consecutive subframes can be N1 for BW1 with density1 (N1=2, BW1=96 PRBs, density1=density level 3) and N2 for BW2 with density2 (N1=6, BW1=48 PRBs, density1=density level 3) for Es/lot>=−3 dB) and 
that the first group of downlink positioning signals has a bandwidth that is less than a bandwidth of the second group of downlink positioning signals (Munier et al., [see table 4 CSI-RS-Info field descriptions] when subcarrier Spacing CSI-RS is set to 15 kHZ, the maximum offset values for periodicities ms4/ms5/ms10/ms20/ms40 are 3/4/9/19/39 slots and when subcarrier Spacing CSI-RS is set to 30 kHZ, the maximum offset values for periodicities ms4/ms5/ms10/ms20/ms40 are 7/9/19/39/79 slots).  The motivation is the same as in claim 25.

Regarding claim 28, 39, Koziol et al. - Munier et al. - Huawei disclose determining that a number of resource blocks for the bandwidth part of the UE (Munier et al., [0108] where the wireless device is scheduled for downlink data reception via PDSCH in a slot where it has also been configured with a reference signal for positioning, the wireless device rate matches around the resource elements used by the reference signal for positioning) is less than a minimum number of resource blocks required by the VE for intra-frequency positioning measurements (Munier et al., [0134] UE capability may comprise CSI-RS based measurements based on minimum UE requirements for such measurements as minimum bandwidth and/or minimum density, minimum number of consecutive slots or subframes, periodicity below a threshold, lowest Es/lot).  The motivation is the same as in claim 25.

Regarding claim 29, 40, Koziol et al. - Munier et al. - Huawei disclose determining that the bandwidth part of the UE is less than a minimum fraction of a total bandwidth of downlink positioning signals transmitted by one or more base stations in the wireless network (Koziol et al., [0047] there may be at most one DL active BWP and at most one active UL BWP at any given time for a given serving cell for a device, one BWP is less than a minimum fraction of a total bandwidth).

Regarding claim 30, 41, Koziol et al. - Munier et al. - Huawei disclose determining that a ratio of the bandwidth part of the UE to the total bandwidth of downlink positioning signals is less than a predetermined threshold (Munier et al., [0327] only a fraction of the TRS bursts can be used for positioning, but energy can be saved by reducing the number of TRS bursts transmitted as soon as there is no connected UE in a cell).   The motivation is the same as in claim 25.

Regarding claim 31, 42, Koziol et al. - Munier et al. - Huawei disclose determining that a ratio of a number of resource blocks for the bandwidth part of the UE to a number of resource blocks for the total bandwidth of downlink positioning signals is less than a predetermined threshold (Munier et al., [0329] for the TRS the number of symbols per time is given by 2*NTRS/TTRS where TTRS is the TRS burst periodicity and NTRS is the burst length which can be one or two slots).  The motivation is the same as in claim 25.

Regarding claim 32, 43, Koziol et al. - Munier et al. - Huawei disclose determining to use the measurement gap for intra-frequency positioning measurements is based on a desired positioning accuracy of the UE (Munier et al., [0305] NR positioning signals and procedures should be flexible and configurable to meet different required levels of accuracy, latency etc.).  The motivation is the same as in claim 25.

Regarding claim 33, 44, Koziol et al. - Munier et al. - Huawei disclose the desired positioning accuracy (Munier et al., [0305] NR positioning signals and procedures should be flexible and configurable to meet different required levels of accuracy, latency etc.) is a function of used bandwidth of downlink positioning signals transmitted by one or more base stations in the wireless network (Munier et al., [0320] the maximum number L of SS-blocks in an SS-block burst is 4 below 3 GHz, 8 from 3 GHz to 6 GHz and 64 above 6 GHz, where the L candidate positions for the SS-blocks within a half frame are fixed given the subcarrier spacing of the SS-block and the frequency band).  The motivation is the same as in claim 25.

Regarding claim 34, 45, Koziol et al. - Munier et al. - Huawei disclose determining that the bandwidth part of the UE is less than a minimum bandwidth of downlink positioning signals transmitted by one or more base stations in the wireless network to produce the desired positioning accuracy of the UE (Munier et al., [0305] NR positioning signals and procedures should be flexible and configurable to meet different required levels of accuracy, in relation to [0331] the transmission of the TRS in multiple beams gives additional information on Angle of Departure (AoD) that can be utilized for positioning purposes).  The motivation is the same as in claim 25.

Regarding claim 35, 46, Koziol et al. - Munier et al. - Huawei disclose determining that a number of resource blocks for the bandwidth part of the UE is less than a minimum number of resource blocks to produce the desired positioning accuracy of the UE (Munier et al., [0339] if the TRS doesn't give sufficiently good positioning accuracy one could augment the TRS with additional time frequency resources, where the location server would then configure the UE with a number of positioning reference signals transmitted from different cells).  The motivation is the same as in claim 25.

Regarding claim 36, Koziol et al. discloses a user equipment (UE) (Koziol et al., FIG. 1, 102 in relation to FIG. 2, UE 200) capable of supporting location of the UE (Koziol et al., [0056] upon instruction from a base station, a user device may be configured to conduct requested measurements of the surrounding cells, where the instructions may include a measurement object), comprising: 
an external interface configured to receive and send messages to entities in a wireless network (Koziol et al., FIG. 2, transceiver 206 with air/radio interface 207); at least one memory (Koziol et al., FIG. 2, memory 202); and at least one processor coupled to the external interface and the at least one memory (Koziol et al., FIG. 2, data processing entity 201), the at least one processor configured to: 
determine to use a measurement gap (Koziol et al., [0094] the device is configured to determine the frequencies at which measurement is instructed from the measurement configuration information) for intra-frequency measurements outside a bandwidth part of the UE (Koziol et al., [0064] serving cell measurements may be performed on defining SS block, which may be outside UE's active BWP and necessitate use of measurements gaps in accordance with [0074] a first option is to perform measurements at the frequencies indicated in the configuration information even if these frequencies fall outside the active BWPs); and 
receive a message from the base station, via the external interface, assigning the measurement gap for intra-frequency measurements (Koziol et al., [0094] the device is configured to receive measurement configuration information form a base station, where the measurement configuration information may comprise a plurality of measurement objects indicating frequencies and cells for which measurements are to be carried out by the device).
Koziol et al., discloses in [0056] that the UE may be configured to conduct requested measurements of the surrounding cells in an A3 event, where the measurement object may be measured and reported on a cell level and/or beam level identified by a channel state information reference signal (CSI-RS) resource identifier or via SS block timing index; however, Koziol et al. does not expressly disclose a (CSI-RS) measurement resource for positioning and sending a message to a base station in the wireless network, via the external interface, requesting the measurement gap for intra-frequency positioning measurements.
Munier et al., for example from an analogous field of (Munier et al., [0045] providing signaling to allow for accurate measurements of NR reference signals for positioning such as Time of Arrival (TOA) and Reference Signal Time Difference (RSTD), and to configure wireless devices to perform such measurements) endeavor discloses a (CSI-RS) measurement resource for positioning (Munier et al., [0056] the wireless device receives the configuration message, and is able to perform positioning measurements on CSI-RS transmissions by the one or more radio network nodes, based on the respective CSI-RS configurations).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a (CSI-RS) measurement resource for positioning as taught by Munier et al. with the system of Koziol et al. in Munier et al., [0112]).
Koziol et al. and Munier et al. do not expressly disclose sending a message to a base station in the wireless network, via the external interface, requesting the measurement gap for intra-frequency positioning measurements.
Huawei, for example from an analogous field of endeavor (Huawei, page 1, section 2.1, In the DL-AoD positioning technique, the UE position is estimated based on multiple angles of departure of DL PRS from gNBs to UE, along with knowledge of the geographical coordinates of the measured gNBs. Unlike DL-TDOA, in which the UE location can be derived from the UE measurements, the measurements in DL-AoD should be combined with the gNB DL information in order to derive AOD and further calculate the UE location at LMF) discloses sending a message to a base station in the wireless network, via the external interface, requesting the measurement gap for intra-frequency positioning measurements (Huawei, page 2, step 3; the purpose of the measurement request is to allow the UE to request measurement gap for measuring DL positioning reference signal (PRS) is the frequency or SCS of the PRS is different from the UE’s active DL BWP).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine sending a message to a base station in the wireless network, via the external interface, requesting the measurement gap for intra-frequency positioning measurements as taught by Huawei et al. - Munier et al. in order to achieve NR UE positioning (Huawei, page 2).

Regarding claim 4, 16, Koziol et al. and Munier et al. do not expressly disclose receiving a request from the UE to assign the measurement gap for intra-frequency positioning measurements outside the bandwidth part of the UE.
Huawei, for example from an analogous field of endeavor (Huawei, page 1, section 2.1, In the DL-AoD positioning technique, the UE position is estimated based on multiple angles of departure of DL PRS from gNBs to UE, along with knowledge of the geographical coordinates of the measured gNBs. Unlike DL-TDOA, in which the UE location can be derived from the UE measurements, the measurements in DL-AoD should be combined with the gNB DL information in order to derive AOD and further calculate the UE location at LMF) discloses receiving a request from the UE to assign the measurement gap for intra-frequency positioning measurements outside the bandwidth part of the UE (Huawei, page 2, step 3; the purpose of the measurement request is to allow the UE to request measurement gap for measuring DL positioning reference signal (PRS) is the frequency or SCS of the PRS is different from the UE’s active DL BWP).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving a request from the UE to assign the measurement gap for intra-frequency positioning measurements outside the bandwidth part of the UE as taught by Huawei with the combined system of Koziol et al. - Munier et al. in order to achieve NR UE positioning (Huawei, page 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Qi (US 20200267685 A1) is cited to show a method of determining a position of a user equipment (UE) including measuring, via at least one of a downlink (DL) or an uplink (UL), a first measurement of a set of measurements, and estimating, at least in part, the position of the UE using the first measurement of the set of measurements.
Calcev et al. (US 20210239783 A1) is cited to show a gNB that receives an indication that a UE has the capability to perform LOS measurements with signals having different polarizations and the gNB sends a Positioning Reference signal (PRS) configuration using higher layer signaling. The gNB receives polarization measurements from the UE, including two RSRP values or SINR, RSRP, RSSI, etc. as a first value for horizontal polarization, and a second value for vertical polarization.  The report may include a ratio of these two RSRP values and the UE may also determine on its own the characterization of the path using a pre-configured threshold and having the UE comparing an SINR ratio to this threshold, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416